Case: 10-50734 Document: 00511435290 Page: 1 Date Filed: 04/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 5, 2011
                                     No. 10-50734
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERT LEE MORELAND,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:03-CR-209-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Robert Lee Moreland appeals the sentence imposed following the
revocation of his supervised release subsequent to his convictions for possession
with intent to distribute a controlled substance. Moreland argues that his 24-
month sentence, which was outside of the recommended guidelines range, was
unreasonable. Moreland did not object to his sentence. Accordingly, we review
his appeal for plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-
60 (5th Cir. 2009); see also Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50734 Document: 00511435290 Page: 2 Date Filed: 04/05/2011

                                  No. 10-50734

      Because the 24-month sentence Moreland received on revocation was less
than the term authorized by statute, it is “ clearly legal.” United States v. Pena,
125 F.3d 285, 288 (5th Cir. 1997). Moreover, this court has “routinely upheld
release revocation sentences in excess of the advisory range but within the
statutory maximum” as satisfying both the plainly unreasonable and
unreasonableness standards. United States v. Jones, 182 F. App’x 343, 344 (5th
Cir. 2006) (per curiam); see United States v. McKinney, 520 F.3d 425, 428 (5th
Cir. 2008).
      AFFIRMED.




                                        2